DETAILED ACTION
	This Office action is in response to the filing of this application on 14 November 2019.  Claims 1-20 are pending in the application; claim 1 is independent.

	This application is a divisional of application Serial No. 15/912,924, filed on 06 March 2018, now US Patent 10,483,248, which claims benefit of provisional application 62/475,386, filed on 23 March 2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the semiconductor wafer” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
4 recites the limitation "the semiconductor wafer” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the semiconductor wafer” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the semiconductor wafer” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the semiconductor wafer” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



s 1, 2, 7-10, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moriya et al., US 2014/0354114, in view of Wright, US 6,445,265.
Moriya et al. disclose a method of fabricating an electronics package, the method comprising:
forming a cavity in a first surface of a substrate 40 (see Figs. 8A-8D;
forming one or more passive devices 70 on the substrate 40 (see Fig. 8E); 
forming a microelectromechanical device (see paragraph [0021]) on a piezoelectric substrate 10/20 (see paragraph [0019]; and 
bonding the substrate 40 to the piezoelectric substrate 10/20 with the microelectromechanical device disposed within the cavity (see Figs 9A-9D and paragraph [0045]).  
Moriya et al. disclose that substrate 40 comprises an inorganic insulating material, such as sapphire or alumina, see paragraph [0022]. Therefore, Moriya et al. lack anticipation only of the substrate 40 being a semiconductor substrate.  Wright disclose a method for fabricating an electronics package comprising forming a cavity in a substrate 482, forming a component 19 in the cavity, and bonding the substrate 482 to a piezoelectric substrate 18/481 on which a MEMs device is formed, see Figs. 8b and 8c and column 1, lines 56-62; column 6, line 56, bridging column 7 to line 8.  Wright discloses that the carrier substrates 481 and 482 can comprise glass, sapphire, silicon or gallium arsenide, see column 1, lines 63-66.  Since Wright discloses that a semiconductor substrate and a sapphire substrate are functionally equivalent as a substrate having a cavity in a bonded substrate package, it would have been obvious to the skilled artisan that a semiconductor substrate, such as silicon or gallium arsenide, 
With respect to claim 2, as shown in Figs. 8E, 9A-9D and 10 of Moriya et al., the one or more passive devices 70 are formed within the cavity.  
With respect to claim 7, Moriya et al. disclose hermetically sealing the cavity (see paragraph [0049]) with a metallic seal ring 72.  
With respect to claim 8, Moriya et al. disclose that bonding the semiconductor substrate to the piezoelectric substrate with a transient liquid phase bond, see paragraph [0026]: “an adhesive agent (e.g. an epoxy-based resin) may be used for bonding”.  
With respect to claim 9, Moriya et al. disclose that forming the microelectromechanical device includes forming one of a surface acoustic wave filter and a bulk acoustic wave filter, see paragraph [0051].  
With respect to claim 10, Moriya et al. disclose that fabricating the electronics package includes configuring the electronics package as a flip-chip package, since solder bumps 52 are attached to the second side of substrate 40, thereby making the package flip-chip compatible, as shown in Figs. 9C, 9D, and 10.  
With respect to claim 15, Moriya et al. disclose coating side walls and an upper wall of the cavity with a metal film 72, as shown in Fig. 8D.  
With respect to claim 16, although Moriya et al. does not teach to form a passivation film over passive device 70, it would have been obvious to the skilled artisan to form a passivation film on the semiconductor substrate and the one or more 
With respect to claims 17-20, although it is not expressly taught by either Moriya et al. or Wright that the piezoelectric substrate or semiconductor substrate is thinned after or prior to bonding, it would have been obvious to the skilled artisan to thin either the piezoelectric substrate or the semiconductor substrate after or prior to bonding in order to minimize the thickness of the resulting package, since extremely thin packages are desirable for use in today’s electronic products, such as mobile phones. It would have been within the purview of the skilled artisan to thin the semiconductor substrate or the piezoelectric substrate in the known method of Moriya et al. after bonding the semiconductor substrate to the piezoelectric substrate in order to obtain a thin SAW package.  Likewise, it would have been within the purview of the skilled artisan to thin the semiconductor substrate or the piezoelectric substrate in the known method of Moriya et al. prior to bonding the semiconductor substrate to the piezoelectric substrate in order to obtain a thin SAW package.  

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Moriya et al., US 2014/0354114, in view of Wright, US 6,445,265, as applied to claim 1 above, further in view of Bulger, US 2017/0163243.
Moriya et al. disclose forming the one or more passive devices on the first surface of the substrate 40. However, Moriya et al. lack anticipation of forming the one or more passive devices on a second surface of the substrate opposite the first surface.  Bulger et al. disclose a SAW package, shown in Fig. 23, in which passive devices 120 
With respect to claim 16, Bulger teaches to form a passivation film 180 over the passive devices.  Therefore, it would have been obvious to the skilled artisan to form a passivation film on the semiconductor substrate and the one or more passive devices 70 in the known method of Moriya et al. in order to protect the passive devices from an damage.  

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Moriya et al., US 2014/0354114, in view of Wright, US 6,445,265, further in view of Bulger, US 2017/0163243, as applied to claim 3 above, further in view of Iwamoto et al., US 2007/0252481.
Although Moriya et al. disclose forming solder balls 52, Moriya et al. lack anticipation of forming bond pads for connection to a mounting substrate on the second surface of the substrate 40. Iwamoto et al. disclose a method of fabricating an electronics package which includes a surface acoustic wave or bulk wave device formed on a piezoelectric substrate 12, see Fig. 1. Iwamoto et al. disclose the formation of underbump bond pads 19a formed on via hole electrodes 18 and solder bumps 19 formed on the plurality of bond pads 19a, as shown in Fig. 1.  Given the disclosure of Iwamoto et al., it would have been obvious to the skilled artisan that bond pads could 
	With respect to claim 5, Moriya et al. disclose that the via hole electrode 50 is electrically connected to bond pads 34 formed on the piezoelectric substrate 10/20, see Fig. 1D. Therefore, if bond pads are formed on the second surface of the substrate 40 directly contacting the via hole electrode 50 of Moriya et al., the bond pads on the second surface of the substrate 40 would be electrically connected to the bond pads 34 formed on the piezoelectric substrate 10/20 in the known method of Moriya et al.
	With respect to claim 6, Moriya et al. discloses forming one or more through wafer vias 48 passing through the substrate 40 (as shown in Fig. 8D), the one or more through wafer vias 48 providing electrical communication between the via hole electrode 50 and the bond pads 34 formed on the piezoelectric substrate 10/20 (see Fig. 9A-9D).  
In light of the teaching of Iwamoto et al., it would have been obvious to the skilled artisan that bond pads could be formed on the second surface of the substrate 40 directly contacting the via hole electrode 50 of Moriya et al. Therefore, Moriya et al. in view of Iwamoto et al. would disclose forming one or more through wafer vias 48 .  

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Moriya et al., US 2014/0354114, in view of Wright, US 6,445,265, as applied to claim 1 above, and further in view of Iwamoto et al., US 2007/0252481.
Although Moriya et al. disclose forming solder balls 52, Moriya et al. lack anticipation of forming a plurality of bond pads on a second surface of the substrate 40. Iwamoto et al. disclose a method of fabricating an electronics package which includes a surface acoustic wave or bulk wave device formed on a piezoelectric substrate 12, see Fig. 1.  Iwamoto et al. disclose the formation of a plurality of bond pads 19a formed on via hole electrodes 18 and solder bumps 19 formed on the plurality of bond pads 19a, as shown in Fig. 1.  Given the disclosure of Iwamoto et al., it would have been obvious to the skilled artisan that bond pads could have been formed on the second surface of substrate 40 in contact with via hole electrodes 50 prior to the formation of solder bumps 52, thereby providing internal and external electrical conductors to the package.  
With respect to claim 11, in light of the disclosure of Iwamoto et al., it would have been obvious to the skilled artisan to form a plurality of bond pads on a second surface of the substrate 40 opposite the first surface in electrical contact with via hole electrode 50.
With respect to claim 12, it would have been obvious to the skilled artisan to form a solder balls on the plurality of bond pads.  Both Moriya et al. and Iwamoto et al. disclose 
With respect to claim 14, Moriya et al. disclose dicing the piezoelectric substrate 10/20.  After dicing and mounting the piezoelectric package onto a circuit substrate, it would have been obvious to the skilled artisan to deposit a molding compound on the electronics package and mounting substrate for protection from any damage.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose various methods of fabricating an electronics package comprising a SAW device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822